Citation Nr: 0327041	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-04 026	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for toxemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability 
manifested by swollen legs, to include bilateral lipoma of 
the legs.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
September 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August and October 
2001 rating decisions by the RO which denied the claims of 
service connection for toxemia, hypertension, and bilateral 
lipoma of the legs (claimed as swelling of the legs).


REMAND

With respect to the claim of service connection for 
hypertension, the Board observes that the veteran was noted 
to have high blood pressure readings in service which, for 
the most part, were noted during her pregnancies.  Diagnoses 
of pregnancy induced hypertension are noted in the service 
medical records.  The veteran underwent VA examination in 
June 2001.  The report showed that the veteran has some blood 
pressure readings which were similar to those made in service 
and which were the basis for a diagnosis of hypertension.  
The Board observes that the VA examiner did not review the 
veteran's service medical records and did not comment on 
whether she had hypertension.  As such, the veteran needs to 
be scheduled for another VA examination for the purpose of 
determining whether she currently has hypertension which is 
related to service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claims 
of service connection for toxemia, 
hypertension and for a disability 
manifested by swollen legs, the RO should 
send the veteran a letter that complies 
with the notification requirements as 
discussed in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and which is consistent with the 
provisions of 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated her for toxemia, 
hypertension, and for a bilateral leg 
disorder since her discharge from active 
military service in 1986 to the present 
date.  Obtain records from each health 
care provider the veteran identifies.  

3.  The veteran should be scheduled for a 
VA cardiovascular examination for the 
purpose of determining whether she 
currently has hypertension which is 
related to service.  The claims file 
should be made available to and reviewed 
by the examiner.  The examiner should be 
informed that hypertension or isolated 
systolic hypertension must be ruled out 
or confirmed by taking two readings two 
or more times on at least three different 
days.  (38 C.F.R. § 4.104, Diagnostic 
Code 7101).  If hypertension is found, 
the examiner is asked to review the 
veteran's medical records, to 
specifically include her service medical 
records, and address the following 
questions: (1) whether her hypertension 
had its onset during service; (2) whether 
he hypertension was caused by an incident 
that occurred during service; and (3) 
whether her hypertension was manifested 
within one year following service.  

4.  If the benefits sought on appeal are 
not granted, the RO should issue to the 
veteran a supplemental statement of the 
case and afford her the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




